DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 02/09/22.
Claims 1, 5, 7-10, 12-14, 16-17, and 19-20 are currently pending and have been allowed. Claim 21 has been cancelled. 

Response to Amendment
Applicant’s amendment, filed on 04/25/22, has been entered. Claims 1, 7-10, 12, 14, 16-17, and 20 have been amended. In light of Applicant’s amendments, the claim objections regarding claims 1, 14, and 17 have been overcome. In response to Applicant’s arguments, the 101 rejection has been withdrawn.

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN201610548918 filed on 07/12/16 and therefore, the claims receive the effective filing date of July 12, 2016.  



Eligible Subject Matter
The claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art.
Claim 1 recites the additional limitations of an information processing apparatus and a plurality of user terminals connected over a network, comprising: retrieving, by processing circuitry of the information processing apparatus, a first historical record that includes historical behavior of viewing and downloading software products and/or services used by at least a first user of a first user terminal of the plurality of user terminals and a second user of a second user terminal of the plurality of user terminals, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the first user and the second user; determining, by the processing circuitry, using the first historical record, pairwise combinations of push objects in the first-push-object set to obtain at least one first-push-object- combination pair; performing a filtering process, by the processing circuitry, on the at least one first-push- object-combination pair according to a preset posterior-push-object pool, which is a product pool that is recommended depending on a specific recommendation scenario, to obtain a second-push- object set, by removing from the at least one first-push-object-combination pair a first-push- object-combination pair that is absent from the preset posterior-push-object pool; determining, by the processing circuitry using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the first user of the first user terminal, and push objects of the second-push-object set, wherein the to-be-recommended recommend push object is required to come from the preset posterior-push-object pool; determining, by the processing circuitry, a subset of push objects of the second-push- object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects; and pushing, by the processing circuitry, the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria, wherein the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user of the first user terminal and wherein at least one of the plurality of to-be-recommended push objects has been used by the second user of the second user terminal, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition, the method includes sorting, by the processing circuitry, the plurality of to-be-recommended push objects according to a preset recommendation policy, and the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects, the method further including performing an obtaining process that is based on the second historical record but is separate from the filtering process, the obtaining process including: classifying, by the processing circuitry using the historical behavior, the second historical record corresponding to the at least one of the plurality of the first to-be-recommended push objects object, to obtain a third historical record, setting, by the processing circuitry according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object, and adjusting, by the processing circuitry, the second weight using a preset time decay rule, to obtain a an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object, and performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight. The combination of these additional elements integrate the abstract idea into practical application because they go beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional limitations push the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria. This process of pushing provides a technical solution because the server filters the first-push-object set in order to filter out a push object that does not meet the preset policy thereby eliminating useless and ineffective object recommendations and preventing products disguised by a virus (Spec, [0012, 0057]). In addition to that improvement, predicting the first shopping area allows only necessary materials to be determined. Further, the server calculates an association between products and performs pairwise combinations based on the user’s historical record to ensure only objects pushed based on the scenario are filtered (Spec, [0070, 0121]). The additional elements do not merely limit the concept of providing store-relevant materials to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
Claims 5, 7-10, 12-13, and 20 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.

Claim 14 recites a system consistent with and parallel to the limitations of the method of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claim 16 is dependent of independent claim 14 and recites eligible subject matter for the reasons identified above with respect to claim 14.

Claim 17 recites an article of manufacture consistent with and parallel to the limitations of the method of claim 1. This article of manufacture recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on February 26, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Yang whose telephone number is 571-272-3785.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625